DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 8-10, and 14-16 are objected to because of the following informalities.
Regarding claim 2, the phrase “displaying the first multimedia element” is colloquial usage that refers to displaying content associated with the first multimedia element as explained in paragraph [103] of the PG Pub. It is recommended that the phrase be amended to “displaying content of the first multimedia element”.
Regarding claim 3, the phrase “displaying the second multimedia element” is colloquial usage that refers to displaying content associated with the second multimedia element as explained in the embodiment of Fig. 13. It is recommended that the phrase be amended to “displaying content of the second multimedia element”.
Regarding claim 3, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “second” in the phrase “second content viewing instruction” be deleted, as there is no other content viewing instruction mentioned in this chain of claims.
Regarding claim 4, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “third” in the phrase “third multimedia element” be replaced by a different adjective such as “certain” or the like.
Regarding claim 8, the phrase “and display the first multimedia element” is colloquial usage that refers to displaying content associated with the first multimedia element as explained in paragraph [103] of the PG Pub. It is recommended that the phrase be amended to “and display content of the first multimedia element”.
Regarding claim 9, the phrase “and display the second multimedia element” is colloquial usage that refers to displaying content associated with the second multimedia element as explained in the embodiment of Fig. 13. It is recommended that the phrase be amended to “and display content of the second multimedia element”.
Regarding claim 9, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “second” in the phrase “second content viewing instruction” be deleted, as there is no other content viewing instruction mentioned in this chain of claims.
Regarding claim 10, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “third” in the phrase “third multimedia element” be replaced by a different adjective such as “certain” or the like.
Regarding claim 14, the phrase “and display the first multimedia element” is colloquial usage that refers to displaying content associated with the first multimedia content of the first multimedia element”.
Regarding claim 15, the phrase “and display the second multimedia element” is colloquial usage that refers to displaying content associated with the second multimedia element as explained in the embodiment of Fig. 13. It is recommended that the phrase be amended to “and display content of the second multimedia element”.
Regarding claim 15, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “second” in the phrase “second content viewing instruction” be deleted, as there is no other content viewing instruction mentioned in this chain of claims.
Regarding claim 16, although paragraph [195] of the PG Pub explains that terms such as “first” and “second” are only used for description and to imply relative importance, it is nevertheless recommended that the term “third” in the phrase “third multimedia element” be replaced by a different adjective such as “certain” or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0331572 A1 (“Mischke” et al.) in view of US 2020/0249898 A1 (“Ko” et al.).
Regarding claim 1, Mischke teaches a display control method of a display screen (Abstract), wherein the method is applied to a mobile terminal ([97]), the display screen comprises n display regions, n is a positive integer of not less than 2 (Abstract), and the method comprises: identifying multimedia elements currently displayed in a first display region (Abstract; [58], [61]); filtering the identified multimedia elements to obtain a target multimedia element (Abstract); and displaying the target multimedia element in a second display region (Abstract).
Mischke does not expressly teach a mobile terminal having a foldable display screen. However, Do teaches a mobile terminal having a foldable display screen (Abstract; Figs. 1A, 1C). The suggestion to modify the teaching of Mischke by the teaching of Do is present as both teach mobile terminals with displays. The motivation is to increase availability and optionality of display size for a user.
Regarding claim 5, Mischke further teaches wherein the filtering the identified multimedia elements to obtain the target multimedia element comprises: acquiring user preference information ([61]); and filtering the identified multimedia elements according to the user preference information to obtain the target multimedia element (Abstract; [61]).
Regarding claim 6, Mischke further teaches performing, in response to a target-triggering operation acquired in the first display region ([58], [61]: the operation is acquired in the first display region in the sense that the command is effected in the first display region), the steps of identifying multimedia elements currently displayed in the first display region (Abstract; [58], [61]), filtering the identified multimedia elements (Abstract; [61]), and displaying a target multimedia element obtained by the filtering in the second display region (Abstract; [61]).
Regarding claim 7, Mischke teaches a display control apparatus of a display screen (Abstract), wherein the apparatus is applied to a mobile terminal ([97]), the display screen comprising n display regions, n is a positive integer of not less than 2 (Abstract), and the apparatus comprises: a processor ([97]: laptops and smartphones inherently comprise a processor); and memory storing instructions for execution by the processor ([97]: laptops and smartphones inherently comprise a processor and memory storing instructions of execution by the processor) to: identify multimedia elements currently displayed in a first display region (Abstract, [58], [61]); filter the identified multimedia elements to obtain a target multimedia element (Abstract, [61]); and display the target multimedia element in a second display region (Abstract, [61]).
Mischke does not expressly teach a mobile terminal having a foldable display screen. However, Do teaches a mobile terminal having a foldable display screen (Abstract; Figs. 1A, 1C). The suggestion to modify the teaching of Mischke by the teaching of Do is present as both teach mobile terminals with displays. The motivation is to increase availability and optionality of display size for a user.
Regarding claim 11, Mischke further teaches wherein the filtering the identified multimedia elements to obtain the target multimedia element comprises: acquiring user preference information ([61]); and filtering the identified multimedia elements according to the user preference information to obtain the target multimedia element (Abstract; [61]).
Regarding claim 12, Mischke further teaches wherein the processor is further configured to: perform, in response to a target-triggering operation acquired in the first display region ([58], [61]: the operation is acquired in the first display region in the sense that the command is effected in the first display region
Regarding claim 13, Mischke teaches a non-transitory computer-readable storage medium having stored therein a computer program instruction ([97]: laptops and smartphones are known to have non-transitory computer-readable storage medium having stored therein a computer program instruction, and it would have been obvious to apply this teaching to a laptop or smartphone as some type of storage medium is required for the device, and most known storage is non-transitory), which, when being executed by a processor ([97]: laptops and smartphones inherently comprise a processor), implements a display control method of the display screen, wherein the method is applied to a mobile terminal ([97]), the display screen comprises n display regions, n is a positive integer of not less than 2 (Abstract), and the computer program instruction is configured to: identify multimedia elements currently displayed in a first display region (Abstract, [58], [61]); filter the identified multimedia elements to obtain a target multimedia element (Abstract, [61]); and display the target multimedia element in a second display region (Abstract, [61]).
Mischke does not expressly teach a mobile terminal having a foldable display screen. However, Do teaches a mobile terminal having a foldable display screen (Abstract; Figs. 1A, 1C). The suggestion to modify the teaching of Mischke by the teaching of Do is present as both teach mobile terminals with displays. The motivation is to increase availability and optionality of display size for a user.
Regarding claim 17, Mischke further teaches wherein the filtering the identified multimedia elements to obtain the target multimedia element comprises: acquiring user preference information ([61]); and filtering the identified multimedia elements according 
Regarding claim 18, Mischke further teaches wherein the computer program instruction is further configured to: perform, in response to a target-triggering operation acquired in the first display region ([58], [61]: the operation is acquired in the first display region in the sense that the command is effected in the first display region), the steps of identifying multimedia elements currently displayed in the first display region (Abstract; [61]), filtering the identified multimedia elements (Abstract; [61]), and displaying a target multimedia element obtained by the filtering in the second display region (Abstract; [61]).
Regarding claim 19, the combination of Mischke and Do render obvious a mobile terminal implementing the method of claim 1, as explained above. Do further teaches a mobile terminal comprising the foldable display screen (Figs. 1A, 1C), wherein the foldable display screen comprises an organic light-emitting diode (OLED) touch screen ([74]).
Regarding claim 20, Do further teaches a camera and a flash light ([47]), wherein the foldable display screen is configured to be folded outwards (Fig. 1A), and the camera and the flashlight are disposed in facing away from a user ([47]). Mischke further teaches wherein the mobile terminal is configured to automatically determine an identification range according to a touch control operation executed by the user in the first display region ([61]). Do and Mischke do not expressly teach wherein the camera and the flashlight are disposed in one of the first display area and the second display area facing away from a user. However, the mere location of these elements .

Allowable Subject Matter
Claims 2-4, 8-10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the formal objections to claims 2-4, 8-10, and 14-16 are successfully addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020034121 A1 (“Huang” et al.) is an intervening reference that arguably teaches the elements of claims 1, 5-7, 11-13, and 17-19. If relied upon during prosecution, Applicant could overcome this reference by perfecting the foreign priority of the current application by submitting an English translation of the certified copy of the priority document. See MPEP 216.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692